Petition for Writ of
Mandamus Denied and Memorandum Opinion filed October 22, 2009.
In
The
Fourteenth
Court of Appeals

NO. 14-09-00685-CV

 
In Re GEOmet, Inc.,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On August 10, 2009, relator, GeoMet, Inc., filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this Court to compel the Honorable Mike Engelhart, presiding judge
of the 151st District Court of Harris County, to set aside his May 18, 2009
order denying its motion to compel arbitration.  Relator has not established
that the claims of real party interest, El Paso E&P Company, L.P. f/k/a El
Paso Production Company, are subject to an agreement to arbitrate.  See In
re Dillard Dep’t Stores, Inc., 186 S.W.3d 514, 515 (Tex. 2006) (orig.
proceeding) (per curiam).  
Therefore, relator has not established its
entitlement to the extraordinary relief of a writ of mandamus.  Accordingly, we
deny relator’s petition for writ of mandamus.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Seymore
and Sullivan.